El Juez Asociado Señor Martínez Torres
emitió la opinión del Tribunal.
El Tribunal de Apelaciones confirmó un dictamen del Tribunal de Primera Instancia que concluyó que los tribu-nales de Puerto Rico tenían jurisdicción para imponer una pensión de alimentos a favor de un menor. Debemos resolver si carecemos de jurisdicción sobre la materia para atender una reclamación de alimentos luego de que un tri*679bunal del estado de Florida impusiera una pensión a favor del mismo menor. Por distintos fundamentos, confirmamos el dictamen del Tribunal de Apelaciones.
I
El Sr. Esteban R. Bengoa Becerra y la Sra. Maldrid Moreno Maldonado estuvieron casados y procrearon al Sr. Javier Bengoa Moreno. El señor Bengoa Moreno y la Sra. Danette Linares procrearon al menor J.S.B.L. Tras varios incidentes, el 30 de octubre de 2007 el Tribunal del Con-dado de Orange, Florida, otorgó la custodia temporera del menor J.S.B.L. a su abuela paterna, la Sra. Moreno Maldonado y a su actual esposo, el Sr. Bernardo Solá Gutiérrez. Desde entonces, los esposos Solá-Moreno se mu-daron con el menor a Puerto Rico.
El 4 de diciembre de 2007 el tribunal de Florida impuso a cada uno de los padres del menor J.S.B.L. una pensión alimentaria de $240, para un total de $480 al mes. En esa orden, el tribunal de Florida expresó lo siguiente: “The court reserves jurisdiction of the entire matter to enter any further orders as may be equitable, appropiate and just to enforce the orders made herein.” Apéndice de la Apelación, pág. 101. Es decir, el tribunal de Florida retuvo jurisdic-ción sobre la controversia de alimentos del menor J.S.B.L.
El 9 de febrero de 2009 el tribunal de Florida confirió al matrimonio Solá-Moreno la custodia permanente del menor. En dicha ocasión el tribunal de Florida indicó que retenía jurisdicción sobre el menor. Poco más de dos meses después, el matrimonio Solá-Moreno, en representación del menor, presentó una demanda de alimentos contra el señor Bengoa Becerra, abuelo paterno del menor J.S.B.L., en el Tribunal de Primera Instancia, Sala de Humacao. En la demanda se adujo que el señor Bengoa Becerra acordó con la Sra. Moreno Maldonado el pago de $500 dólares *680mensuales para la manutención de su nieto, aportación que dejó de hacer en un momento determinado. Se alegó, además, que los padres del menor no estaban en condicio-nes de aportar a la manutención del menor, por lo que le correspondía al abuelo paterno hacerlo.
El señor Bengoa Becerra presentó una moción de deses-timación por falta de jurisdicción. En ella adujo que el me-nor nació en el estado de Florida y que este también era el domicilio de los padres, por lo que los tribunales de Puerto Rico no tenían jurisdicción sobre el asunto. La moción fue declarada "no ha lugar”.
Luego de varios trámites procesales, el Tribunal de Pri-mera Instancia celebró una vista sobre alimentos. En la vista, el señor Bengoa Becerra presentó una solicitud de desestimación por falta de jurisdicción, la que fue denegada. Entonces, presentó otra solicitud de desestima-ción, en la que alegó que en la vista de alimentos los de-mandantes no presentaron evidencia para probar que los padres biológicos del menor J.S.B.L. eran incapaces de sa-tisfacer las necesidades de su hijo. El foro primario dictó una orden, en la que declaró "sin lugar” la solicitud de desestimación presentada por el señor Bengoa Becerra.
Así las cosas, el Tribunal de Primera Instancia emitió una Resolución en la que consignó que el menor J.S.B.L. tiene una necesidad alimentaria que no pueden suplir sus padres biológicos y que, como no existen otros parientes en grado más próximo obligados a alimentar, los llamados a ello son los abuelos, a saber, el peticionario Bengoa Becerra y la señora Moreno Maldonado. Por ello, resolvió imponer una pensión alimentaria provisional al peticionario equi-valente al 50% de responsabilidad por los gastos básicos y suplementarios del menor, lo que se tradujo en una canti-dad de $1,041.49 mensuales.
Inconforme, el señor Bengoa Becerra presentó una soli-citud de certiorari ante el Tribunal de Apelaciones. Días *681después, presentó una moción suplementaria en la que planteó nuevamente la falta de jurisdicción. En específico, señaló que los tribunales de Puerto Rico no tenían jurisdic-ción para entender en este caso, pues el único tribunal con jurisdicción era el de Florida. Cabe destacar que esta fue la primera vez en que salió a relucir que existía una orden de alimentos emitida por el tribunal de Florida. Es decir, el foro primario no conocía sobre esa orden al momento de imponer la pensión de alimentos. Así las cosas, el foro ape-lativo intermedio emitió una Sentencia en la cual expidió el certiorari y confirmó la resolución del Tribunal de Pri-mera Instancia. El Tribunal de Apelaciones señaló que la controversia de falta de jurisdicción sobre la materia debía plantearse primero ante el Tribunal de Primera Instancia. Dispuso también que procedía saltar de grados consanguí-neos y reclamarle alimentos al abuelo paterno del menor.
Todavía insatisfecho, el señor Bengoa Becerra apeló ante este Tribunal. Adujo que la controversia es de la ju-risdicción exclusiva del tribunal del estado de Florida. De forma paralela, el señor Solá Gutiérrez y la señora Moreno Maldonado presentaron ante el Tribunal de Primera Ins-tancia una moción en la que solicitaron que se encontrara incurso en desacato al señor Bengoa Becerra por no satis-facer la pensión fijada. Ante este cuadro fáctico, el señor Bengoa Becerra presentó una moción en auxilio de nuestra jurisdicción, en la que solicitó que paralizáramos los proce-sos en el foro primario hasta que se dilucidara el recurso presentado en este Tribunal.
El 23 de julio de 2010 acogimos la petición de apelación como un certiorari y, en auxilio de nuestra jurisdicción, pa-ralizamos el procedimiento en el Tribunal de Primera Instancia. Debidamente sometidos los alegatos de las par-tes, procedemos a resolver la controversia planteada.
*682II
Como cuestión de umbral, nos corresponde auscultar el planteamiento jurisdiccional que planteó el señor Bengoa Becerra. Es conocido que “[1] a jurisdicción es el poder o autoridad de un tribunal para considerar y decidir casos y controversias”. Asoc. Punta las Marías v. A.R.Pe., 170 D.P.R. 253, 263 esc. 3 (2007). Véase Gearheart v. Haskell, 87 D.P.R. 57, 61 (1963). En específico, la jurisdicción sobre la materia “se refiere a la capacidad del tribunal para atender y resolver una controversia sobre un aspecto legal”. J. Echevarría Vargas, Procedimiento Civil Puertorriqueño, Colombia, [s. Ed.], 2010, pág. 25. En otras palabras, “es el poder de un tribunal en particular de conocer el tipo de caso que tiene ante su consideración”. (Traducción suplida.) Black’s Law Dictionary, 5ta ed., Minnesota, West Publishing Co., 1979, pág. 767. Véase Davis v. Davis, 9 Ill.App.3d 922, 929, 293 N.E.2d 399, 405 (1973).
Debido a que la jurisdicción es el poder o la autoridad que posee un tribunal para considerar y decidir un caso o una controversia, su ausencia
... trae consigo las consecuencias siguientes: (1) no es susceptible de ser subsanada; (2) las partes no pueden volunta-riamente conferírsela a un tribunal como tampoco puede éste arogársela; (3) conlleva la nulidad de los dictámenes emitidos; (4) impone a los tribunales el ineludible deber de auscultar su propia jurisdicción; (5) impone a los tribunales apelativos el deber de examinar la jurisdicción del foro de donde procede el recurso, y (6) puede presentarse en cualquier etapa del proce-dimiento, a instancia de las partes o por el tribunal motu proprio. González v. Mayagüez Resort & Casino, 176 D.P.R. 848, 855 (2009). Véase Pagán v. Alcalde Mun. de Cataño, 143 D.P.R. 314, 326 (1997).
Tan pronto el tribunal determina que no tiene jurisdicción sobre la materia, está obligado a desestimar el caso. González v. Mayagüez Resort & Casino, supra. El tribunal que no tiene la autoridad para atender un recurso,
*683solo tiene jurisdicción para así declararlo y proceder a des-estimar el caso. Carattini v. Collazo Syst. Analysis, Inc., 158 D.P.R. 345, 355 (2003). Es decir, la ausencia de juris-dicción es insubsanable. Vázquez v. A.R.Pe., 128 D.P.R. 513, 537 (1991). Véase, además, J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Publicaciones J.T.S., 2000, T. I, pág. 287.
El Tribunal de Apelaciones determinó que el plantea-miento jurisdiccional se debía atender en el foro primario. Todo tribunal tiene la responsabilidad indelegable de aus-cultar su propia jurisdicción. En este caso, el señor Bengoa Becerra presentó una moción suplementaria en la que ar-gumentó extensamente las razones por las cuales los tribu-nales de Puerto Rico supuestamente no contaban con juris-dicción para atender el asunto de alimentos del menor J.S.B.L. El foro apelativo intermedio correctamente remi-tió el caso al foro primario, pero debió discutir las razones por las cuales este tenía jurisdicción y proveer unas guías que ayudaran al Tribunal de Primera Instancia a resolver el planteamiento jurisdiccional.
III
En el 1996, el Congreso federal aprobó la Ley General de Responsabilidad Personal y Oportunidad de Empleos, denominada en inglés Personal Responsibility and Work Opportunity Reconciliation Act of 1996, cuya Sec. 321 exigió a los estados y a Puerto Rico adoptar la Uniform Interstate Family Support Act (UIFSA) como requisito para re-cibir fondos federales para los programas de sustento de menores y de asistencia pública para familias necesitadas. Véase Ley Púb. Núm. 104-193, See. 321, 22 de agosto de 1996, 110 Stat. 2105, 2221. Para un análisis de las legisla-ciones anteriores a la UIFSA, véase Nota, The Uniform Interstate Family Support Act: The New URESA, 20 Dayton L. Rev. 425 (1994).
*684A esos fines, la Asamblea Legislativa de Puerto Rico aprobó la Ley Núm. 180 de 20 de diciembre de 1997, mejor conocida como la Ley Interestatal de Alimentos entre Parientes (LIUAP), 8 L.P.R.A. see. 541 et seq., en la cual se incorporó la UIFSA a nuestro ordenamiento jurídico. En esta ley se establece un sistema procesal uniforme que busca facilitar todo lo relacionado con las órdenes de pensión alimentaria a menores y a excónyuges. Véase Exposición de Motivos de la Ley Núm. 180 (1997 Leyes de Puerto Rico 837 — 838).
Así, Puerto Rico como estado participante en la reglamenta-ción de la UIFSA, entró en una relación de reciprocidad con todos los demás estados y jurisdicciones norteamericanas, y también con países extranjeros que hubiesen adoptado leyes análogas a la UIFSA y sus sistemas adjudicativos en materia de paternidad y alimentos [en la medida en que] sean compatibles con el debido proceso de ley. S. Torres Peralta, La ley de sustento de menores y el derecho alimentario en Puerto Rico, San Juan, Pubs. STP, 2007, T. II, Sec. 17.08.
Cuando se aprobó la UIFSA en 1996, se vislumbraron dos propósitos esenciales. El primero fue “proveerle unifor-midad a la legislación aplicable a los procedimientos de alimentos interestatales entre los estados [participantes de] la UIFSA”. Torres Peralta, op. cit., Sec. 17.09. El se-gundo fue establecer “un sistema procesal uniforme para posibilitar la ejecución de la orden de pensión alimentaria emitida por el estado emisor en otro estado”. Id. Como se aprecia,
... la UIFSA de 1996 tiene dos facetas que aplicadas integral-mente van dirigidas a encauzar los procedimientos hacia la eliminación del anterior e inoperante sistema de órdenes ali-mentarias múltiples, así como a contar con todas las jurisdic-ciones para el conocimiento y efectividad de la orden alimen-taria única que se emite por el estado emisor .... Id. Véase, además, J. J. Sampson, Uniform Interstate Family Support Act (1996) Statutory Text, Prefatory Note, and Commissioners’ Comments, 32 (Núm. 2) Fam. L.Q. 385 (1998).
Así, la LIUAP establece un sistema de una sola
*685orden, el cual se apoya en el principio de jurisdicción continua y exclusiva del tribunal que emite una orden de pen-sión alimentaria. Aponte v. Barbosa Dieppa, 146 D.P.R. 558, 571 (1998). El Art. 2.205, quizás la disposición más importante de la LIUAP, 8 L.P.R.A. sec. 542d, es el que hace viable este principio. Véase Uniform Interstate Family Support Act with prefatory note and comments, http://www.law.upenn.edu/bll/archives/ulc/uifsa/famsuul6 .pdf (última visita el 17 de mayo de 2011). Allí se consagra el principio cardinal de que el tribunal que emite una or-den de pensión alimentaria en beneficio de un menor solo pierde su jurisdicción continua y exclusiva de dos formas: (1) cuando todas las partes han dejado de residir en ese estado, o (2) cuando todas las partes han consentido por escrito a que un tribunal de otro estado modifique la orden y asuma jurisdicción continua y exclusiva. Art. 2.205 de la LIUAP, 8 L.P.R.A. sec. 542d(a). Véase, además, C. Díaz Olivo y G. Labadie Jackson, Sumario: Análisis del término 2001-2002 del Tribunal Supremo de Puerto Rico: Procesal Civil, 72 Rev. Jur. U.P.R. 551, 558 (2003).
Mientras alguna de las dos excepciones no ocurran, el tribunal que emite la orden es el único con jurisdicción sobre la materia para atender lo relacionado con alimentos. El propósito de esta sección es abandonar el sistema de órdenes de pensiones de alimentos múltiples que prevalecía bajo la Uniform Reciprocal Enforcement of Support Act (URESA), predecesora de la UIFSA. 5 Rutkin, Family Law and Practice Cap. 48, Sec. 48.03 (2010).
Al amparo de la URESA, la mayoría de los procedimientos de pensión alimentaria eran de novo. Aun cuando la orden de alimentos de un estado estaba registrada en otro estado, éste se atribuía el derecho de modificar la orden emitida. Esto sig-nificaba que podían existir varias órdenes de pensión de ali-mentos [sobre un menor] vigentes en diversos estados. Bajo el palio de la UIFSA, el principio de jurisdicción continua y ex-clusiva tiene como objetivo, en la medida de lo posible, recono-*686cer que solo una orden de pensión de alimentos puede estar vigente. (Traducción nuestra.) Sampson, supra, pág. 404.
De esta forma, una vez que esté vigente una orden de pensión alimentaria, existen varias maneras de darle vigor interestatalmente. El método preferido por la UIFSA es registrar la orden en el estado en el que se pretende ejecutar. Comentario, Jurisdictional Issues under the Uniform Interstate Family Support Act, 16 J. Am. Acad. Matrimonial Law 243, 255 (1999). Véase Art. 6.601 de la LIUAP, 8 L.P.R.A. sec. 545. Una vez registrada la orden de pensión de alimentos, esta es ejecutable de la misma forma que una orden emitida por un tribunal de Puerto Rico. Art. 6.603 de la LIUAP, 8 L.P.R.A. sec. 545b. Los Arts. 6.601 a 6.614 (8 L.P.R.A. secs. 545-547e) de la UIFSA regulan lo relativo a este proceso.
El Art. 6.604 de la LIAUP (8 L.P.R.A. sec. 545c) dispone cuál es el derecho aplicable a la hora de analizar la orden de pensión de alimentos. En particular, el inciso (a) establece:

Sec. 545c. Derecho aplicable

(a) La ley del estado que emite la orden es la ley que rige la naturaleza, alcance, cantidad y duración de los pagos corrien-tes y otras obligaciones relacionadas con el deber de alimentar y el pago de las sumas adeu[da]das bajo dicha orden.
Esta sección deja claramente establecido que la ley del estado que emite la orden es la que rige todo lo relativo a la naturaleza y al alcance del deber de alimentar. Sampson, supra, pág. 490. Por ejemplo, un estado que reciba una orden que emitió otro estado debe reconocer y ejecutar un decreto que ordene pagar una pensión de alimentos hasta que el menor cumpla 21 años, sin tomar en consideración que, al amparo de su ley, la obligación de alimentar al me-nor cese a los 18 años. Véanse: González-Goengaga v. González, 426 So.2d 1106 (Fla. 1983); In re Marriage of Taylor, 122 Cal. App.3d 209 (1981); Sampson, supra, págs. 490-491.
*687De igual forma, tenemos que concluir, con seriedad aca-démica, que la ley del estado es la que rige el alcance de la obligación alimentaria y la responsabilidad de satisfacerla. Eso incluye quiénes son las personas llamadas a alimentar. Ese es el esquema que contempla la LIUAP, dado que se trata de un asunto para el cual cada estado puede adoptar medidas diferentes que, incluso, modifiquen las reglas del common law.
De esta forma, “un tribunal de Puerto Rico reconocerá y ejecutará una orden registrada, pero no podrá modificarla si el tribunal que ha emitido la misma tenía jurisdicción”. Art. 6.603(c) de la LIUAP, 8 L.P.R.A. sec. 545b(c). Esto im-plica que al implementar una orden de alimentos de otro estado, no le corresponde a nuestros tribunales dilucidar la sabiduría de la legislación del otro estado que también haya incorporado a su ordenamiento jurídico la UIFSA u otra legislación similar. Por el contrario, tenemos el deber ineludible de ejecutar dicha orden.
En el caso que nos ocupa, el tribunal del estado de Florida fue el que le concedió primero la custodia temporal y luego la permanente del menor J.S.B.L. al matrimonio Solá-Moreno. Además, fue el que emitió una orden de pen-sión alimentaria a favor del menor J.S.B.L. el 4 de diciem-bre de 2007, en la que ordenó a cada padre pagar la canti-dad de $240. Desde ese momento, dicho tribunal se convirtió en el único foro con jurisdicción para atender todo asunto de alimentos relativo al menor J.S.B.L. Precisa-mente, el objetivo que se intentó alcanzar con la UIFSA fue que no existieran múltiples órdenes de alimentos a la vez, contrario a lo que ocurrió aquí.
De esta forma, nuestro análisis se centra en auscultar si el tribunal del estado de Florida ha perdido la jurisdicción continua y exclusiva sobre el asunto de la reclamación de alimentos del menor J.S.B.L.
En nuestra jurisprudencia acerca del derecho de familia, los términos domicilio y residencia se han uti-*688lizado de forma equivalente. Prawl v. Lafita Delfín, 100 D.P.R. 35, 37-38 (1971). No obstante, estos conceptos no son sinónimos. Id., pág. 37. El tratadista Vázquez Bote, luego de analizar los antecedentes históricos y jurispru-denciales de estos términos, concluye que el domicilio es “el lugar de residencia habitual en que efectivamente se está y se quiere estar”. E. Vázquez Bote, Concepto del domicilio en el Derecho puertorriqueño, 61 Rev. Jur. U.P.R. 25, 50 (1992). En cambio, la residencia es “el lugar en que una persona se encuentra, durante más o menos tiempo, accidental o incidentalmente, sin intención de domiciliarse”.
íd.
En otras palabras, el domicilio se puede definir como la “residencia habitual deseada y realizada”. Vázquez Bote, supra, pág. 48. De esta forma, “[e]l domicilio supone una proyección temporal, conforme con la nota de habitualidad, mientras que la residencia se define por el hecho de estar”. Id., pág. 50. Véanse, además: Zarelli v. Registrador, 124 D.P.R. 543 (1989); RRD. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 257 (1981).
En lo que nos ocupa, la LIUAP utiliza en todo momento el término residencia y no el de domicilio. Véanse: Arts. 1.101, 2.202 y 2.205 (8 L.P.R.A. sees. 541, 542a y 542d); J.J. Sampson, B.J. Brooks, Uniform Interstate Family Support Act (2001), with Prefatory Note and Comments, 36 (Núm. 3) Fam. L.Q. 329, 368-369 (2002). Por el contrario, en los alegatos de las partes se dedica gran parte a discutir cuál es el domicilio del menor J.S.B.L. y el de su padre. Sin embargo, la interrogante medular en el caso que nos ocupa es auscultar si la residencia de los padres del menor se encuentra en el estado de Florida.
Al analizar minuciosamente el expediente, notamos que no hay prueba en este que demuestre cuál es la residencia de los padres del menor J.S.B.L. De igual forma, el expe-diente se encuentra huérfano de evidencia que pruebe que los padres del menor J.S.B.L. hayan consentido por escrito *689a que el tribunal de Puerto Rico asuma jurisdicción sobre el asunto. Por ello, no se configura la segunda excepción que contempla el Art. 2.205, supra.
Debido a que no se presentó prueba sobre la residencia de los padres del menor J.S.B.L., es necesario devolver el caso al Tribunal de Primera Instancia para que este cele-bre una vista a esos efectos. Si se demostrara que la resi-dencia de alguno de los padres se encuentra en Florida, no se cumpliría con la primera excepción que contempla el Art. 2.205, supra. Por consiguiente, los tribunales de Puerto Rico no tendrían jurisdicción para atender el asunto.
h-1 <1
El ex Juez Asociado Señor Serrano Geyls señala que £í[l]a obligación de los llamados a alimentar en el common law es de los esposos y de los padres a sus hijos”. R. Serrano Geyls, Derecho de familia de Puerto Rico y legisla-ción comparada, San Juan, Programa de Educación Jurí-dica Continua de la Facultad de la Universidad Interamericana de Puerto Rico, 2002, T. 2, pág. 1448. Es decir, “[n]o existe obligación alguna entre otros parientes consanguíneos o afines”. íd. De esta forma, como regla general en el common law de Estados Unidos, no existe un deber de alimentar entre ascendientes y descendientes.
En cambio, en Puerto Rico y en el estado de Lousiana la obligación de alimentar sí se extiende a los descendientes y ascendientes recíprocamente. Véanse: Art. 143 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 562; Art. 229 del Có-digo Civil de Lousiana, La. Civ. Code. Art. 229. Esta situa-ción presenta la controversia de si los reclamos que puedan hacer los nietos a sus abuelos quedan cobijados por el man-dato de la UIFSA o si, por el contrario, no quedan ampara-dos y es inaplicable el principio de jurisdicción continua y *690exclusiva del tribunal que emite una orden de pensión alimentaria.
Para poder contestar esa interrogante es necesario acudir al Art. 1.101 de la LIUAP, supra, que contiene una serie de definiciones. En específico, los incisos (12) y (13) definen los conceptos alimentista y alimentante. Estos esbozan lo siguiente:
See. 541. Definiciones En este capítulo:
(12)(a) Alimentista. — Significa la persona a quien se le adeuda, o se alega que se le adeuda, o a cuyo favor se ha emitido una orden de pensión alimentaria o a favor de quien se hace una determinación de filiación;
(b) el estado o subdivisión política al cual se le han cedido los derechos de la obligación de alimentar o de una orden de pensión alimentaria o que tiene reclamaciones separadas que surgen de la concesión de asistencia económica a un alimen-tista, o
(c) la persona que solicita que se determine la filiación de su hijo.
(13)(a) Deudor o alimentante. — Significa la persona o el caudal hereditario de un causante, que debe o se alega que debe la obligación de prestar alimentos;
(b) que se alega es el padre, pero respecto al cual no ha sido determinada la filiación del menor, o
(c) que es responsable de satisfacer una orden de pensión alimentaria. Art. 1.101 (8 L.P.R.A. sec. 541).
Un análisis de estos dos incisos refleja que el legislador optó por definiciones amplias y abarcadoras de los términos alimentista y alimentante. De esta forma, cualquier persona que en alguna medida sea responsable de satisfacer una orden de pensión alimentaria es considerado alimentante al amparo de la LIUAP. De igual manera, toda persona a quien se le adeude dinero en concepto de pensión alimentaria es un alimentista bajo el palio de la LIUAP. Cabe señalar que esta legislación es un calco en español de la ley modelo UIFSA. Sin embargo, al analizar los comentarios que acompañan a la ley modelo no halla-*691mos limitación alguna a las definiciones abarcadoras de alimentista y alimentante. Véase Sampson, supra, págs. 413-414.
Por el contrario, al auscultar estos comentarios encon-tramos la siguiente expresión sobre estas definiciones:
Los términos alimentante y alimentista contienen de forma inherente la obligación legal de pagar o recibir alimentos y ambos términos también se refieren implícitamente a las per-sonas con el deber de prestar alimentos a un menor. El sis-tema de una sola orden de la U.I.ES.A. sólo puede tener éxito si las respectivas obligaciones de alimentar se ajustan según cambie la posesión física de un menor entre sus padres o un tercero que se haga cargo de él. Esto debe realizarse en el contexto de la modificación de una orden, y no por la creación de órdenes múltiples que pretendan reflejar cada cambio de custodia. (Traducción suplida.) Sampson y Brooks, supra, pág. 352.(1)
Es conocido que “[1] as palabras no habitan un universo propio, desvinculado del mundo que las genera y al que se refieren. El lenguaje es tan sólo inteligible en función de ese mundo. El lenguaje jurídico en especial deriva su sig-nificado de las realidades que lo forjan y alteran”. (Cita omitida.) Pueblo v. Tribunal Superior, 104 D.P.R. 363, 366 (1975).
Así, el primer paso en el análisis de una legislación es determinar si el lenguaje es simple y preciso en relación con la controversia particular del caso. González Hernández v. González Hernández, 181 D.P.R. 746 (2011); Yiyi Motors, Inc. v. E.L.A., 177 D.P.R. 230, 248-249 (2009). *692Véanse, además: Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450 (2002); Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997). De ser así, procede terminar el análisis y utili-zar la acepción simple y clara del lenguaje, pues “[c]uando el legislador se ha manifestado en lenguaje claro e inequí-voco, el texto de la ley es la expresión por excelencia de toda intención legislativa”. Silva v. Adm. Sistemas de Retiro, 128 D.P.R. 256, 269 (1991). Véanse, además: Atiles, Admor. v. Comisión Industrial, 77 D.P.R. 16, 20 (1954); United States v. Velastegui, 199 F.3d 590, 594 (2do Cir. 1999).
En otras palabras, mientras una legislación sea cohe-rente y consistente, no hay necesidad de escudriñar más allá de su lenguaje simple. Yiyi Motors, Inc. v. E.L.A., supra; In re Palau Corp., 18 F.3d 746 (9no Cir. 1994). Asi-mismo, el lenguaje simple y preciso de una legislación solo puede ser rechazado si existe evidencia patente que apoye una interpretación contraria. González Hernández v. González Hernández, supra; Matala v. Consolidation Coal Co., 647 F.2d 427, 429 (4to Cir. 1981).
En ocasiones, existen palabras que pueden producir que un lenguaje se torne ambiguo u oscuro. R. Elfrén Bernier y J. A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. 1, pág. 271. Por esa razón, cuando hay un lenguaje confuso es deber del tribunal llenar esas lagunas y armonizar las disposiciones que encuentre conflictivas. Roig Commercial Bank v. Buscaglia, Tes., 74 D.P.R. 986 (1953). Sin embargo, como bien señala el Art. 14 del Código Civil, 31 L.P.R.A. sec. 14, “[c]uando la ley es clara [,] libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”.
Así pues, el hecho de que un lenguaje sea amplio no significa que sea ambiguo. Por consiguiente, tras un estudio del propósito de la LIUAP concluimos que las reclamaciones de alimentos entre nietos y abuelos sí están *693cobijadas al amparo de esta legislación, pues quedan reco-gidas en las definiciones amplias de alimentante y alimentista. Por ende, también le aplican el principio de jurisdicción continua y exclusiva discutido anteriormente. Resolver lo contrario sería crear una excepción no legislada a las definiciones abarcadoras de alimentante y alimentista.
V
Finalmente, debemos analizar cuáles son las consecuen-cias de que nuestros tribunales tengan o carezcan de juris-dicción sobre la materia. En la alternativa de que los tribunales de Puerto Rico cuenten con jurisdicción, el matrimonio Solá-Moreno debe registrar la orden de ali-mentos y cumplir con los requisitos establecidos en el Art. 6.611 de la LIUAP, 8 L.P.R.A. sec. 547b.(2) Una vez el tri*694bunal de Puerto Rico modifique la orden, se convierte en el tribunal de jurisdicción continua y exclusiva en lo refe-rente al asunto de alimentos del menor J.S.B.L. Por el con-trario, si los tribunales de Puerto Rico no tuvieran jurisdic-ción para atender el reclamo, el matrimonio Solá-Moreno tendría la opción de registrar la orden de pensión alimen-taria emitida por el estado de Florida en la Administración para el Sustento de Menores para que esta la ejecute administrativamente. Véase Art. 5.507 de la LIUAP, 8 L.P.R.A. sec. 544g.(3)
En ese supuesto, el hecho de que la ley en el estado de Florida sea diferente no significa que vayamos a descar-tarla y eludir la realidad de que posiblemente ella sea la que determine todo lo relacionado con la pensión de ali-mentos del menor J.S.B.L. Véanse: Fla. Stat. Secs. 61.13, y 61.30; Thalgott v. Thalgott, 571 So.2d 1368, 1370 (Fla. 1990). En otras palabras, no podemos negar la jurisdicción y la aplicación de la ley de un estado de la Unión por el mero hecho de que su legislación no es igual a la nuestra. Le debemos dar entera fe y crédito a esa ley. Véanse: Art. *695IV, Sec. 1, Const. EE. UU., L.P.R.A., Tomo 1, ed. 2008, pág. 177; Baker v. General Motors Corp., 522 U.S. 222, 232 (1998); Milwaukee County v. White Co., 296 U.S. 268, 277 (1935).
Debido a que el planteamiento jurisdiccional no se ha resuelto, declinamos entrar en los méritos de la alegación del señor Bengoa Becerra referente a la subsidiaridad y mancomunidad de la obligación de alimentar a su nieto.
VI
Por los fundamentos anteriormente expuestos, se con-firma la Sentencia del Tribunal de Apelaciones y se de-vuelve el caso al Tribunal de Primera Instancia para que realice una vista en la que se presente prueba de la vigencia de la orden de alimentos emitida por el estado de Florida y de la residencia de los padres del menor J.S.B.L. Así se podrá determinar si nuestros tribunales cuentan con juris-dicción sobre la materia para ventilar el asunto de alimentos.

Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez disintió con una opinión escrita, a la que se unieron el Juez Presi-dente Señor Hernández Denton y la Jueza Asociada Se-ñora Fiol Matta. La Jueza Asociada Señora Pabón Char-neco no interviene.
— O —

 El texto en inglés del comentario dispone de la forma siguiente:
“The terms ‘obligor’ and ‘obligee’ inherently contain the legal obligation to pay or receive support, and both terms also implicitly refer to the individuals with a duty to support a child. The one-order system of UIFSA can succeed only if the respective obligations of support are adjusted as the physical possession of a child changes between parents or involves a third party caretaker. This must be accomplished in the context of modification, and not by the creation of multiple orders attempting to reflect each changing custody scenario.” J.J. Sampson, B.J. Brooks, Uniform Interstate Family Support Act (2001), with Prefatory Note and Comments, 36 (Num. 3) Fam. L.Q. 329, 352 (2002).


 El Art.6.611 dispone en su totalidad de la forma siguiente:

“Modificación de la orden de pensión alimentaria de un menor emitida en otro estado

“(a) Luego que se registra en Puerto Rico la orden de pensión alimentaria de un menor, emitida en otro estado, el tribunal recurrido de Puerto Rico puede modificar dicha orden únicamente en el caso en que la sec. 547e de este título no sea aplicable y luego de cumplir con el requisito de notificación y vista determina que:
“(1) Los siguientes requisitos se han cumplido:
“(A) El menor, el alimentista y el alimentante no residen en el estado que emite la orden;
“(B) el peticionario, quien no es residente de Puerto Rico, solicita que se modifique la orden; y
“(C) el demandado está sujeto a la jurisdicción del tribunal de Puerto Rico; o
“(2) el menor o una de las partes está sujeto a la jurisdicción sobre la persona del tribunal de Puerto Rico y todas las partes han presentado por escrito su consentimiento en el estado que emitió la orden para que el tribunal de Puerto Rico pueda modificar la orden de pensión alimentaria y asumir jurisdicción continua y exclusiva sobre la misma. Sin embargo, si el estado que emite la orden es una juris-dicción extranjera que no ha aprobado una ley o establecido procedimientos sustan-cialmente similares a los procedimientos bajo este capítulo, el consentimiento que de otra manera hubiera sido requerido de una persona que resida en Puerto Rico, no se requerirá para que el tribunal asuma jurisdicción para modificar la orden de pensión alimentaria del menor.
“(b) La modificación de una orden de pensión alimentaria de un menor que ha sido registrada está sujeta a los mismos requisitos, procedimientos y defensas apli-cables a la modificación de una orden emitida por un tribunal de Puerto Rico y la *694orden podrá ser ejecutada y asegurada de la misma forma.
"(c) Un tribunal de Puerto Rico no podrá modificar ningún aspecto de la orden de pensión alimentaria de un menor que no pueda ser modificado bajo la ley del estado que emite la orden. Si dos o más tribunales han emitido órdenes de pensión alimentaria para un menor siendo el alimentante y el menor los mismos, la orden que tiene preferencia y debe ser reconocida según lo dispuesto en la sec. 542f de este título establecerá los aspectos de la orden de pensión alimentaria que no son suscep-tibles de ser modificados.
“(d) Al expedirse una orden modificando una orden de pensión alimentaria de un menor emitida en otro estado, el tribunal de Puerto Rico se convierte en el tribunal de jurisdicción continua y exclusiva.”


 “Sec. 544g. Ejecución administrativa de órdenes
“(a) La parte que solicita el cumplimiento de una orden de pensión alimentaria o una orden de retención de ingresos, o ambas, emitida por un tribunal de otro estado podrá enviar los documentos requeridos para el registro de la orden a la Adminis-tración para el Sustento de Menores de Puerto Rico.
“(b) Una vez recibidos los documentos, la agencia de sustento de menores, pre-vio el registro de la orden, considerará y si lo estima apropiado, utilizará cualquier procedimiento administrativo autorizado por la ley de Puerto Rico para ejecutar la orden de pensión alimentaria o la orden de retención de ingresos, o ambas. Si el alimentante no objeta la validez o la ejecución de la orden por la vía administrativa, la agencia de sustento de menores registrará la misma según se dispone en este capítulo.”